—Order, Supreme Court, New York County (Louis B. York, J.), entered September 26, 2012, which denied third-party defendant-appellant SJ Electric, Inc.’s motion for summary judgment dismissing the third party complaint against it, unanimously affirmed, without costs.
The motion court correctly determined that issues of fact exist concerning whether SJ Electric was working on the fourth floor in the days prior to the accident and whether it was responsible for cleaning up debris created as a result of its work. These issues of fact preclude dismissal of the third-party *436complaint for indemnification (see Pennisi v Standard Fruit & S.S. Co., 206 AD2d 290 [1st Dept 1994]).
Concur—Friedman, J.E, Sweeny, Renwick, Richter and Román, JJ.